People v Sorden (2015 NY Slip Op 03777)





People v Sorden


2015 NY Slip Op 03777


Decided on May 5, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 5, 2015

Tom, J.P., Andrias, Saxe, DeGrasse, Kapnick, JJ.


14997 4719/11

[*1] The People of the State of New York, Respondent, —
vPrincess Sorden, Defendant-Appellant.


Scott A. Rosenberg, The Legal Aid Society, New York (Adrienne M. Gantt of counsel) for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Richard Nahas of counsel), for respondent.

An appeal having been taken to this Court by the above-named appellant from a judgment of the Supreme Court, New York County (Charles Solomon, J.), rendered on or about August 7, 2012,
Said appeal having been argued by counsel for the respective parties, due deliberation having been had thereon, and finding the sentence not excessive,
It is unanimously ordered that the judgment so appealed from be and the same is hereby affirmed.
ENTERED: May 5, 2015
DEPUTY CLERK
Counsel for appellant is referred to
§ 606.5, Rules of the Appellate
Division, First Department.